Citation Nr: 0714426	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  03-16 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an intestinal 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a stomach condition 
and, if so, whether service connection is now warranted.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.  

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

5.  Entitlement to an initial evaluation in excess of 20 
percent for type II diabetes mellitus.

6.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to June 
1969.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

In a September 2002 notice of disagreement (NOD), the veteran 
contends that his intestinal problems might be related to his 
nerves.  As the record does not reflect that the RO has 
addressed the issue of secondary service connection for a 
stomach condition, it is REFERRED to the RO for appropriate 
action.  

The issues of entitlement to service connection for an 
intestinal disorder and whether new and material evidence has 
been presented to reopen a claim for service connection for a 
stomach condition are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  

2.  The veteran's hearing is at Level I in the right ear and 
Level IV in the left ear.

3.  The veteran's service-connected type II diabetes mellitus 
is manifested by the need for oral hypoglycemic agents and a 
restricted diet, but does not require insulin or the 
regulation of activities.

4.  The veteran's service-connected PTSD does not cause total 
occupational and social impairment.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002) (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

2.  The criteria for an initial compensable rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, 
Tables VI, VIA and VII (Diagnostic Code 6100) (1998); 
38 C.F.R. § 4.86 (2006).

3.  The criteria for an initial evaluation in excess of 20 
percent for service-connected type II diabetes mellitus have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2006).  

4.  The criteria for an initial evaluation in excess of 70 
percent for service-connected PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); Diagnostic Codes 9400-9411 
(2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased rating for tinnitus

The veteran requested an increased initial evaluation for 
tinnitus, specifically a 10 percent evaluation for each ear.  
The RO denied the request because there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear under Diagnostic Code 6260.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the Court 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limit a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  The stay of adjudication of tinnitus rating cases 
was subsequently lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  

II.	Increased ratings for bilateral hearing loss; type II 
diabetes mellitus; PTSD

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

Consideration must also be given to whether a "staged" 
rating - that is, ratings at different levels for periods of 
time - is appropriate, as this appeal involves the initial 
ratings assigned for service-connected bilateral hearing 
loss, type II diabetes mellitus and PTSD.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The record, however, 
does not support the assignment of different percentage 
ratings during the period in question for any of these 
disabilities.  

A March 2002 rating decision granted service connection for 
bilateral hearing loss and PTSD.  A noncompensable evaluation 
was assigned for bilateral hearing loss pursuant to 38 C.F.R. 
§ 4.85, Diagnostic Code 6100, and a 70 percent evaluation was 
assigned for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, each effective October 29, 1997.  Service 
connection for type II diabetes mellitus was granted on a 
presumptive basis due to herbicide exposure in an August 2002 
rating decision.  A 20 percent evaluation was assigned 
pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, 
effective July 9, 2001.  

	A.	Bilateral hearing loss

The criteria for rating hearing impairment and other diseases 
of the ear were revised, effective on June 10, 1999.  64 Fed. 
Reg. 25,202-25,210 (May 11, 1999).  See Schedule for Rating 
Disabilities; Diseases of the Ear and Other Sense Organs, 
64 Fed. Reg. 25,209 (codified at 38 C.F.R. §§ 4.85, 4.86, 
4.87, 4.87a (2006)).  

The assignment of disability ratings for hearing impairment 
based on the criteria in effect both before and after the 
amendment is derived by a mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral sensorineural hearing loss range from 
noncompensable (zero percent) to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  See 38 C.F.R. § 4.85 (1998) (2006).  To evaluate 
the degree of disability for bilateral service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  See 38 C.F.R. § 4.85 and Tables VI, VIA, and VII 
(Diagnostic Code 6100) (1998) (2006).  Section 4.86 provides 
an alternative rating method which may be used for certain 
defined "exceptional patterns of hearing impairment."

Section 4.85(a) requires that an examination for hearing loss 
be conducted by a state-licensed audiologist, and must 
include both a controlled speech discrimination test 
(Maryland CNC test) and a pure tone audiometry test.  
Examinations must be conducted without the use of hearing 
aids.  Section 4.85(c) indicates that Table VIA, "Numeric 
designation of Hearing Impairment Based Only on Puretone 
Threshold Average," will be used when the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of inconsistent speech discrimination scores.  

VA compensation and pension (C&P) audio examinations were 
performed in January 2001, February 2002 and May 2004.  In 
January 2001, the veteran's pure tone decibel threshold 
average in the right ear was 29; his speech discrimination 
score was 96 percent.  His left ear pure tone decibel 
threshold average was 46; speech discrimination was 88 
percent.  Under Table VI, 38 C.F.R. § 4.85 (2006), these 
results correspond to Level I in the right ear and Level II 
in the left.  The applicable percentage rating is zero under 
Table VII, 38 C.F.R. § 4.85 (2006).  

In February 2002, the veteran's pure tone decibel threshold 
average in the right ear was 28; his speech discrimination 
score was 86 percent.  His left ear pure tone decibel 
threshold average was 48; speech discrimination was 84 
percent.  These results correspond to Level II for both ears 
and the applicable percentage rating remains zero.  See 
38 C.F.R. § 4.85, Table VI (2006); 38 C.F.R. § 4.85, Table 
VII (2006).  
During the May 2004 VA C&P audio examination, the veteran's 
pure tone decibel threshold average in the right ear was 34; 
his speech discrimination score was 98 percent.  His left ear 
pure tone decibel threshold average was 50; speech 
discrimination was 82 percent.  The results correspond to 
Level I for the right ear and Level IV for the left.  The 
applicable percentage rating is, once again, zero under Table 
VII, 38 C.F.R. § 4.85 (2006).  

The Board has considered whether "exceptional patterns of 
hearing impairment" are indicated in this case.  The 
criteria of 38 C.F.R. § 4.86(a) are not met, however, because 
none of the audiological test results show pure tone 
thresholds of 55 decibels or higher at each of the 
frequencies of 1000, 2000, 3000 and 4000, with each ear 
evaluated separately.  Nor are the criteria of 38 C.F.R. 
§ 4.86(b) met, as neither the right or left ear displayed 
pure tone thresholds of 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, with each ear evaluated 
separately, during any exam.

The Board has also considered whether this claim should be 
referred for consideration of an extraschedular evaluation, 
as requested by the veteran's representative in a March 2007 
brief, and has concluded that no such referral is warranted.  
There is nothing in the record to suggest that the veteran's 
disability picture is so exceptional or unusual as to render 
impractical the application of the regular schedular 
standards.  The record does not show any hospitalizations for 
the veteran's hearing loss disability and evidence relating 
to marked interference with employment due to the hearing 
loss has not been supplied.  Nor has evidence for any other 
basis for finding the presence of an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards - as argued by 
the veteran's representative -- been supplied.  See 38 C.F.R. 
§ 3.321(b)(1) (2006).

	B.	Type II diabetes mellitus

The rating criteria for diabetes mellitus are found under 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).  Ratings in 
excess of 20 percent all require insulin, restricted diet, 
and regulation of activities; ratings higher than 40 percent 
require other criteria in addition to these.  

The veteran underwent a VA C&P diabetes mellitus examination 
in May 2004.  The veteran reported that his disability was 
well-controlled and that his average blood sugar level has 
been around 110-120.  He indicated that he had lost about 40 
pounds over the last several years, is able to perform all 
activities of daily living, and is able to walk about one-
half to one mile for exercise each day.  The veteran denied 
any ketoacidosis but did indicate he has had mild 
hypoglycemic reactions in the past.  He watches his diet for 
carbohydrates and sugar and was taking 500 milligrams of 
Metformin daily.  The veteran was diagnosed with mild type II 
diabetes mellitus, well-controlled on current medications 
with no evidence of secondary complications.  See also May 
2002 clinic visit (given 500 milligrams of Metformin every 
day (qd)).  

The evidence of record does not support the assignment of a 
rating in excess of 20 percent for service-connected type II 
diabetes mellitus, as there is no indication that the veteran 
requires insulin and the regulation of activities.  In the 
absence of such evidence, an increased rating pursuant to 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2006) is not 
warranted for any period since the effective date of service 
connection.  

	C.	PTSD

The veteran contends that his service-connected PTSD merits a 
100 percent rating.  See June 2002 NOD; September 2002 VA 
Form 21-4138; May 2003 VA Form 9.  Pursuant to the General 
Rating Formula for Mental Disorders, a 100 percent rating 
requires total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and/or memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130 (2006).  In short, the veteran must 
suffer from both total occupational and social impairment in 
order to warrant the assignment of a 100 percent rating.  See 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met); compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned).

The veteran has undergone several VA C&P PTSD examinations in 
connection with his claim and has continued to receive 
treatment at VA facilities.  There have also been multiple 
lay statements submitted that describe the veteran's problems 
with PTSD.  The Board notes that the veteran was granted a 
total disability rating based upon individual unemployability 
(TDIU) due to service-connected PTSD, bilateral hearing loss 
and tinnitus in an August 2002 rating decision.  

During an August 1998 VA examination, the veteran arrived 
neatly groomed and dressed, but was markedly apathetic, 
taking everything in a bland, non-caring, non-interested 
fashion.  Speech was very slow and impoverished but not 
rambling or incoherent.  The veteran reported troubling, 
intrusive thoughts three times a day, nightmares three times 
a week, and flashbacks twice a week.  He indicated that he 
must have held over 100 jobs since his discharge from active 
service due to his belief that he would be fired for not 
doing his job well enough or because he had been arguing with 
people.  The veteran also quit many jobs knowing that he 
would be fired.  He reported that renewing old friendships 
upon his discharge was impossible because his friends grew 
tired of listening to his war experiences, and that it was 
difficult to make new friends and to be close to people.  The 
veteran reported being sad all the time, crying four times a 
week and thinking about the unhappiness he has brought on his 
wife and family because of job instability and the multiple 
moves caused by this instability.  He indicated he had a low 
level of energy, fleeting thoughts of suicide about twice a 
week without definite plan, and no close friends or 
interests.  A Global Assessment of Functioning (GAF) score of 
45 was assigned.  

In February 2001, the veteran reported last working in sales, 
but indicated that he had not worked since December 2000.  He 
complained of attitude problems, problems getting along with 
people, lack of friends, past history of alcohol use with 
occasional use, flashbacks, nightmares, and being mentally 
abusive to others.  The veteran spoke softly at times with 
occasional spontaneous discussion about his life.  His speech 
was clear and relevant, but he was a poor historian and was 
often unable to give dates and details of significant events.  
The veteran reported problems with depression, lack of sex 
drive, feelings of anger and agitation, and sleep disturbance 
with nightmares.  He indicated that he avoids talking to 
people and avoids close interpersonal relationships, 
preferring to withdraw and be quiet.  The veteran reported 
spontaneous crying at times and periods during which he 
contemplates suicide.  His affect was labile and mood 
depressed, but he appeared to be functioning in the normal 
range of intellectual ability and was oriented to time, place 
and situation.  The veteran's memory for remote and past 
experiences and his insight into problems were poor; recent 
memory and judgment were fair.  A GAF score of 55 was 
assigned.  

The veteran underwent a subsequent VA examination in February 
2002, at which time the examiner reported that the veteran 
described some symptoms of PTSD, but that it was difficult to 
determine their extent.  The veteran reported nightly 
nightmares but had difficulty describing any specific thing 
about those nightmares other than generalities.  He also 
reported experiencing flashbacks several times a day that 
begin when he thinks about Vietnam, rather than a definite 
trigger.  The veteran indicated that he has fairly good 
relationships with family and friends.  He reported having a 
few friends whom he will contact occasionally, but cannot 
stay in their presence for more than 20 or 30 minutes before 
becoming anxious and needing to leave.  The veteran indicated 
that he does not like being in crowds as it causes it to 
become anxious, and indicated that he is afraid to be around 
people because of his irritability.  He described a history 
of assaulting people in the past when he was angry, but 
indicated that it does not happen too frequently now.  The 
examiner noted that the veteran had difficulty organizing his 
thoughts, spoke very slowly, and had to think for some time, 
all due to his obvious sedation.  It was also noted that 
since the veteran's discharge, his psychosocial adjustment 
had been fair and that he had apparently been able to work 
for some time before quitting due to back problems and 
irritability.  A GAF score of 45 was assigned.  

The last VA C&P PTSD examination was conducted in May 2004.  
The veteran reported that he last worked in December 2000 in 
automobile sales, but had to stop due to problems with 
arthritis.  He denied having particularly close relationships 
with any of his three children.  The veteran did indicate 
that the best relationship is with his youngest son, but 
reported that is the case because his son is in the Air Force 
and he rarely sees him.  He reported sleeping poorly, waking 
often during the night, and suffers almost nightly from 
nightmares.  The veteran indicates that he continues to 
experience intrusive memories.  He no longer hunts or fishes, 
which are activities he previously enjoyed, and indicated 
that he has no desire to learn any new hobbies.  The veteran 
reported that he has a few distant friends who he only sees 
every few years, and indicated that his social contact 
consists of people at the Vet Center, doctors and family 
members.  He reports continuing hypervigilance and indicates 
that he has developed a handwashing compulsion in the last 
few years.  The veteran indicates that he is generally 
irritable, suffers from poor concentration, forgets what he 
is doing, and loses his train of thought in the middle of a 
conversation.  He was able to perform the activities of daily 
living.  Mental status examination revealed that the veteran 
was casually but neatly and cleanly dressed and demonstrated 
good personal hygiene.  He was pleasant and cooperative 
during the exam and demonstrated the same psychomotor slowing 
that was indicated in a previous exam.  The veteran's mood 
was dysphoric, affect was flat, thought contents and 
processes were within normal limits, and there was no 
evidence of delusions or hallucinations.  Speech was linear 
and coherent, and although slow and hesitant, was of normal 
volume.  He made very poor eye contact during the session and 
generally sat with his eyes downcast and his head hung, but 
he was alert and oriented time four and there was no evidence 
of gross memory loss or impairment and no inappropriate 
behavior was noted.  The veteran denied any current homicidal 
or suicidal ideation, but indicated that he came close to 
shooting a neighbor about a year before and considered 
hospitalization for suicidal ideation about six to eight 
months prior.  A GAF score of 45 was assigned.  

The evidence of record does not support the assignment of a 
100 percent rating for PTSD.  The Board acknowledges that the 
veteran has been unemployed since December 2000.  See 
February 2001, February 2002 and May 2004 VA examination 
reports; June 2002 VA Form 21-8940.  The Board also 
acknowledges that the veteran had numerous on-the-job 
problems due to irritability.  See August 1998 VA examination 
report; August 2001 and February 2002 statements from L. 
Braswell; February 2002 statement from P. Cox.  Despite these 
problems and the frequency with which he changed jobs, the 
veteran was still able to maintain various jobs between his 
discharge from service and December 2000.  Moreover, despite 
the fact that his claim with the Social Security 
Administration (SSA) was denied, the evidence of record 
indicates that the reason he was unable to continue 
employment in December 2000 was due mostly to problems with 
arthritis and his back.  See February 2002 and May 2004 VA 
examination reports; July 2001 SSA-831-U3.  

The Board also acknowledges that GAF scores ranging from 45 
to 60 have been assigned between 1998 and 2004.  See VA 
treatment records; VA examination reports.  The majority of 
the scores assigned were 45s and 50s, which represent serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, D.C., American 
Psychiatric Association (1994) (DSM-IV).  Despite these 
score, there is no evidence of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation or own name.  Moreover, although the veteran 
reports having few friends, he does admit to occasionally 
getting together with friends, he has remained married and 
maintains a relationship with at least one of his children, 
and has been able to interact with others during Vet Center 
group gatherings.  See VA examination reports.  Consequently, 
the Board concludes that the evidence does not show that the 
veteran's PTSD produces both total social impairment and 
total occupational impairment, so as to support a schedular 
100 percent evaluation. 

In consideration of the foregoing, the Board must conclude 
that the preponderance of the evidence is against the claims.  
As such, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2006).


III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran's appeal concerning his claim for higher initial 
ratings for bilateral hearing loss, tinnitus and PTSD 
originates from a March 2002 rating decision; the claim for a 
higher initial rating for type II diabetes mellitus arises 
from an August 2002 rating decision.  It is acknowledged that 
the veteran was not provided with section 5103(a) notice 
concerning these claims until after the rating decisions 
granting service connection.  The claims for service 
connection, however, were filed before the current section 
5103(a) notice requirement became effective in November 2000.  
Also, the increased rating claims stems from a NOD, which is 
subject to section 7105 procedures.  VAOPGCPREC 8-2003, 69 
Fed. Reg. 25180 (2004).  The Board is bound to follow this 
precedent opinion.  38 U.S.C.A. § 7104(c) (West 2002).  As 
such, VA fulfilled its notification duties.  Quartuccio, 16 
Vet. App. At 187.  The veteran was also provided notice of 
the appropriate disability rating and effective date of any 
grant of service connection in a March 2006 letter.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, 
section 5103(a) notice was provided to the veteran in a 
December 2003 letter advising him of the evidence needed to 
support a claim for increased rating claim; that the RO would 
assist him in obtaining additional information and evidence; 
and of the responsibilities on both his part and VA's in 
developing the claims.  An April 2004 statement of the case 
(SOC) and a May 2004 supplemental SOC (SSOC) informed the 
veteran of the need to send any pertinent evidence in his 
possession.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service, private and VA medical records 
have been obtained, as were medical records associated with 
his claim for SSA benefits.  He was also given several 
appropriate VA examinations in connection with his claims.  
The veteran's representative contends that the May 2004 VA 
C&P audio examination was inadequate because the examiner 
failed to address what effect the veteran's bilateral hearing 
loss has on his ability to function under the ordinary 
conditions of daily life, including the effect on employment.  
The Board disagrees.  The May 2004 examination report 
specifies the situation of greatest difficulty, and speech 
discrimination ability is a factor in the rating criteria.  
Another examination is not warranted solely on this basis.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  

A compensable evaluation for bilateral hearing loss is 
denied.

A disability rating in excess of 20 percent for type II 
diabetes mellitus is denied.

A disability rating in excess of 70 percent for PTSD is 
denied.  



REMAND

As much as the Board regrets delaying the adjudication of the 
veteran's other claims, it finds that further development is 
needed before a decision can be issued on their merits.  
Further development would ensure that the veteran's due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2006), are met.  

As an initial matter, the Board finds that the veteran has 
not been provided with the proper notice required under Kent 
regarding his claim to reopen service connection for a 
stomach condition.  On remand, VA must notify the veteran of 
the evidence that is needed to reopen the claim as well as 
the evidence that is needed to establish entitlement to the 
underlying claim.  

The veteran has reported receiving treatment for 
gastrointestinal problems at military hospitals in Da Nang, 
Vietnam; Agana, Guam; and Pensacola, Florida; as well as at 
Clark Air Force Base in the Philippines.  See October 1997 VA 
Form 21-526; February 2002 VA Form 21-4142; September 2000 
hearing transcript.  A review of the veteran's service 
medical records, however, reveals that there are no records 
from any of the facilities identified by the veteran.  The 
Board acknowledges that a July 1969 request was made to the 
Bureau of Medicine and Surgery of the Department of the Navy 
for medical records from these facilities related to the 
veteran's claim for concussion and nerves.  It is unclear, 
however, whether a request for the veteran's complete service 
medical records was ever made and whether the absence of any 
records from the facilities identified by the veteran 
indicates that no records are available or whether there were 
no records from these facilities relating to the veteran's 
concussion or nervous problems.  As such, the RO should 
request the veteran's complete service medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the veteran 
regarding what evidence is needed to 
reopen his previously denied claim for 
service connection for a stomach 
condition, as required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

2.  Obtain the veteran's complete service 
medical records.  If no records can be 
found, indicate whether the records do 
not exist and whether further efforts to 
obtain the records would be futile.  

3.  Obtain the veteran's treatment 
records from the VA Medical Center in 
Biloxi, Mississippi since August 2002.  

4.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a SSOC, 
and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


